 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9       PETER FUGAWA,                                            No. 1:11-cv-00966-LJO-SKO (PC)
10                             Plaintiff,
                                                                  ORDER CLOSING CASE IN LIGHT OF
11               v.                                               STIPULATION FOR DISMISSAL WITH
                                                                  PREJUDICE
12       TRIMBLE, et al.,
                                                                  (Docs. 109)
13                             Defendants.
14

15

16              On March 15, 2019, the parties filed a stipulation for voluntary dismissal with prejudice of
17   this matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).1
18
                Rule 41(a)(1)(A), in relevant part, reads:
19
                      the plaintiff may dismiss an action without a court order by filing: (i) a
20                    notice of dismissal before the opposing party serves either an answer or a
                      motion for summary judgment; (ii) a stipulated dismissal signed by all
21                    parties who have appeared.
22              Rule 41(a)(1)(A)(ii) allows the parties to dismiss an action voluntarily, after service of an
23   answer, by filing a written stipulation to dismiss signed by all of the parties who have appeared,
24   although an oral stipulation in open court will also suffice. Carter v. Beverly Hills Sav. & Loan
25   Asso., 884 F.2d 1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir.
26   1986). Once the stipulation between the parties who have appeared is properly filed or made in
27   open court, no order of the court is necessary to effectuate dismissal. Fed. R. Civ. Pro.
28   1
         Plaintiff filed a separate notice of voluntary dismissal under Rule 41(a) that same day. (See Doc. 77.)

                                                                   1
 1   41(a)(1)(ii); Eitel, 782 F.2d at 1473 n.4. “Caselaw concerning stipulated dismissals under Rule

 2   41(a)(1)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

 3   does not require judicial approval.” In re Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989); Gardiner v.

 4   A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984); see also Gambale v. Deutsche Bank AG,

 5   377 F.3d 133, 139 (2d Cir. 2004); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,

 6   1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (addressing

 7   Rule 41(a)(1) dismissals).

 8             This case terminated when the parties filed a stipulation for dismissal with prejudice under

 9   Rule 41(a)(1)(A)(ii) that was properly signed by all parties who have appeared in this action. See

10   Fed. R. Civ. Pro. 41(a)(1)(A)(ii); In re Wolf, 842 F.2d at 466; Gardiner, 747 F.2d at 1189; see

11   also Gambale, 377 F.3d at 139; Commercial Space Mgmt, 193 F.3d at 1077; cf. Wilson, 111 F.3d

12   at 692.

13             Therefore, IT IS HEREBY ORDERED that the Clerk of the Court close this case in light

14   of the properly executed Stipulation for Voluntary Dismissal With Prejudice under Federal Rule

15   of Civil Procedure 41(a)(1)(A)(ii).

16   IT IS SO ORDERED.
17

18
     Dated:      March 19, 2019                                     /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                         2
